Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
However, the Examiner has determined that Claim 5 of the claim set filed 11/13/2019, which is drawn to separate disposal spaces in the disposal box, Claim 6 of the claim set filed 11/13/2019, which is drawn to a disposal space having a narrowed part below the opening part that is smaller than the opening part, and Claim 7 of the claim set filed 11/13/2019, which is drawn to a holding unit, a tip detachment member, and an actuator, are not supported by the foreign priority document JP 2017-138852. The drawings filed in the foreign priority document do not include Figs. 6-9 of the Drawings received by the Patent Office on 11/13/2019. Fig. 6 is drawn to the subject matter of Claim 5, Fig. 7 is drawn to the subject matter of Claim 6, and Figs. 8-9 are drawn to the subject matter of Claim 7. As such, it appears that Claims 5-7 are not entitled to the filing date of the foreign priority document. Claim 5-7 appear to be entitled to the priority date of the PCT publication WO 2019/013359 associated with this application, as the PCT publication includes Figs. 6-9. Therefore, Claims 5-7 are given a priority date of 7/17/2018, the filing date of the PCT publication. The remainder of the claims are given a priority date of 7/14/2017, the filing date of the foreign priority document. Applicant is invited to show evidence that the foreign priority document supports the claimed subject matter of Claims 5-7 in order to entitle these claims to the priority date of the foreign priority document.
Information Disclosure Statement
The information disclosure statements (IDS) received on 11/13/2019, 3/30/2021, and 1/31/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  Regarding claim 1, Lns. 1-2 recite, "A sample analyzing device that measures light emitted by introducing a reagent to a sample contained in a container analyze the sample", which is grammatically incorrect. It appears that the above limitation should read, "A sample .  Appropriate correction is required.
Claim Interpretation
Claim 8, Ln. 2 recites, “a detection mechanism that detects presence or absence of the disposal box in the casing”. For purposes of compact prosecution, the above limitation has been examined as any instrument capable of detecting a presence or absence of an object, such as a proximity sensor.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, Ln. 2 recites that, “the disposal box is provided to the holder”. However, it is unclear what this term means. Is the disposal box located within the holder, integral to the holder, or able to be connected to or be contacting the holder? Further clarification is needed. For purposes of compact prosecution, the above limitation has been examined as the disposal box being able to be connected to or be contacting the holder.
Regarding claim 3, Lns. 2-3 recite the phrase, “a ring-shaped manner”. However, it is unclear what this phrase means. Does the shape have to be an actual ring, or something that merely resembles a ring? Further clarification is needed. For purposes of compact prosecution, the above limitation has been examined as a shape that resembles a ring.
Claim 4 contains similar language relating to the use of the term “ring-shaped manner”, and is similarly rejected.
Regarding claim 7, Ln. 3 recites, “a tip detachment member that is provided to the holding unit”. However, it is unclear what this term means. Is the tip detachment member located within the holding unit, integral to the holding unit, or able to be connected to or be contacting the holding unit? Further clarification is needed. For purposes of compact prosecution, the above limitation has been examined as the tip detachment member being able to be connected to or be contacting the holding unit.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(g)(1) during the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.


A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before 

Claims 1, 2, 5, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams et al. (US Pub. No. 2009/0130745; hereinafter Williams; already of record on the IDS received 3/30/2021).

Regarding claim 1, Williams discloses a sample analyzing device that measures light emitted by introducing a reagent to a sample contained in a container to analyze the sample ([0123]-[0141], [0147]-[0177], [0481]-[0483], Figs. 10A-12C, 70, 71). The sample analyzing device comprises: 
	a holder that holds the container ([0112], see Fig. 4 at holder 972, [0166], see Figs. 10A-12C at holders 501, 502, 503). 
	A casing that has a door for taking in/out the holder (see Fig. 3A at casing 985 including door 987).
	A nozzle to/from which a pipette tip for injecting the reagent into the container can be attached/detached ([0008], see Fig. 4 at cartridge 994 and reagent holder 972 inside diagnostic apparatus, [0483], [0636]-[0637]).
	A photodetector that measures the light emitted from the sample in the container supported by the holder ([0483]). 
	A disposal box into which the pipette tip after injection is disposed of ([0154], see Figs. 10A-12C at holders 501, 502, 503 including sockets 530 for accepting disposable pipette tips). 
	The disposal box is configured to be arranged in the casing and to be taken in/out via the door ([0126], see Figs. 10A-12C at reagent holders 501, 502, 503, and Fig. 3A at casing 985 including door 987. As the racks including the holders are removable from the apparatus, the sockets on the holders can be taken in/out from the casing via the door).	
	Note: The instant Claims contain a large amount of functional language (ex: “that measures light emitted…”, “to/from which a pipette tip for injecting the reagent into the container can be attached/detached…”, “into which the pipette tip after injection is disposed of”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in 

Regarding claim 2, Williams discloses the sample analyzing device according to claim 1. The disposal box is provided to the holder ([0112], see Fig. 4 at holder 972, [0154], [0166], see Figs. 10A-12C at holders 501, 502, 503, which include sockets 530 for accepting disposable pipette tips).

Regarding claim 5, Williams discloses the sample analyzing device according to claim 1. In the disposal box, a disposal space is separated for each pipette tip to be disposed of ([0154], see Figs. 10A-12C at holders 501, 502, 503 including sockets 530 for accepting disposable pipette tips. Each of the sockets are separate from each other).

Regarding claim 6, Williams discloses the sample analyzing device according to claim 5. Williams further discloses that the disposal space has an opening part opened in an upper surface of the disposal box; and a narrowed part that is formed below the opening part and whose opening area is smaller than the opening part ([0154], [0164]-[0165], see Figs. 10A-12C at holders 501, 502, 503 including sockets 530 and pipette sheath 570, which narrows to its bottom 576).

Regarding claim 8, Williams discloses the sample analyzing device according to claim 1, comprising a detection mechanism that detects presence or absence of the disposal box in the casing ([0216], these infrared sensors appear capable of detecting the presence of a disposal box in a casing).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Williams, as applied to claims 1, 2, 5, 6, and 8 above, in view of He et al. (US Pat. No. 5,291,997; hereinafter He), further in view of Tomasso et al. (US Pub. No. 2004/0230400; hereinafter Tomasso).

Regarding claim 3, Williams discloses the sample analyzing device according to claim 2. Williams further discloses the holder (see Claim 1 above at Williams teaching the holder in [0112], Fig. 4, [0166], Figs. 10A-12C) and the disposal box (see Claim 1 above at Williams teaching the disposal box in [0154], Figs. 10A-12C). Williams further discloses that the holder is one that holds multiple containers ([0154], see Figs. 10A-12C at receptacles 550 for receiving containers).
	Williams fails to explicitly disclose that the holder holds the multiple containers in a ring-shaped manner, and the disposal box is provided on an inner side of the multiple containers in the holder.
	He is in the analogous field of medical waste storage (He Col. 1 Lns. 6-15). He teaches a disposal box that is provided on an inner side of multiple containers in a holder (He; Col. 4 Lns. 22-30, see Fig. 6 at waste container 24C on inside of medical supply housing 26 including apertures for holding syringes or other medical instruments). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the holder and the disposal box in the device of Williams so that the disposal box is provided on an inner side of the multiple containers in the holder as in He. He teaches that a disposal box can be provided on the inner side of a container holder in order to secure the disposal box and prevent the materials therein from escaping, after which the disposal box may be transported and the materials therein may be disposed of (He Col. 1 Ln. 62-Col. 2 Ln. 12).
	Modified Williams fails to explicitly disclose that the holder holds the multiple containers in a ring-shaped manner.
	Tomasso is in the analogous field of sample analyzers (Tomasso [0012]). Tomasso teaches a holder that holds multiple containers in a circular ring-shaped manner (Tomasso; [0026], [0047], see Figs. 1, 3 at incubator rotor 17, which holds slides in a circular, ring-shaped manner). Tomasso further teaches a disposal box that has an arc-shaped opening along an arrangement direction of the multiple containers in a plan view (Tomasso; [0045], see Fig. 1 at waste collection container 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the holder in the device of modified Williams to hold multiple containers in a circular ring-shaped manner as in Tomasso. Tomasso teaches that a holder that holds multiple containers in a circular ring-shaped manner can be rotated to bring a desired container into contact with a desired instrument or process (Tomasso [0047]). Further, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the disposal box in the device of modified Williams to have an arc-shaped opening along an arrangement direction of the multiple containers in a plan view as in Tomasso. Tomasso teaches that an arc-shaped disposal box arranged along the same arrangement direction of multiple containers can be similarly rotated to bring the disposal box into contact with a  probe and receive used tips (Tomasso [0039]).

Regarding claim 4, modified Williams discloses the sample analyzing device according to claim 3. Modified Williams further discloses that the holder is one that holds the multiple containers in a circular ring-shaped manner (see Claim 3 above at Tomasso teaching a holder that holds multiple containers in a circular ring-shaped manner in [0026], [0047], Figs. 1, 3), and the disposal box has an arc-shaped opening along an arrangement direction of (see Claim 3 above at Tomasso teaching a disposal box having an arc-shaped opening along an arrangement direction of multiple containers in a plan view in [0045], Fig. 1).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Williams, as applied to claims 1, 2, 5, 6, and 8 above, in view of Richardson (US Pub. No. 2014/0112839).

Regarding claim 7, Williams discloses the sample analyzing device according to claim 5. Williams further discloses the nozzle (see Claim 1 above at Williams teaching the nozzle in [0008], Fig. 4, [0483], [0636]-[0637]). 
	Williams fails to explicitly disclose:
a holding unit that holds the nozzle, as well as moves in a horizontal direction; 
a tip detachment member that is provided to the holding unit to move together with the nozzle, and moves between a detachment position to detach the pipette tip attached to the nozzle and a withdrawal position withdrawn therefrom; and 
an actuator that, in a state where the holding unit is in a predetermined position, operates the tip detachment member to move the tip detachment member from the withdrawal position to the detachment position.
	Richardson is in the analogous field of sample analysis (Richardson [0029]). Richardson teaches a holding unit that holds a nozzle and moves horizontally (Richardson; [0028]-[0029], see Fig. 1 at movable arm 303 and Y axis drive mechanism 305 for multi-function dispense head 100). A tip detachment member provided to the holding unit to move together with the nozzle and move between a detachment position and a withdrawal position (Richardson; [0030]-[0031], see Fig. 2 at lower ledge 204 that pushes downwardly to eject disposable tips 111). An actuator that, when the holding unit is in a predetermined position, causes the tip detachment member to move from the withdrawal position to the detachment position (Richardson; [0030]-[0031], see Fig. 2 at pistons 107a, 107b which move downwardly to push lower ledge 204 downward to eject disposable tips 111. The pistons are capable of causing the lower ledge to move when the dispense head 100 is in any position). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to (Richardson; [0030]-[0031], see Fig. 2).

Other References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Toi et al. (US Pub. No. 2004/0096365; hereinafter Toi) teaches a disposal container ([0026], see Fig. 1 at disposal container 14) and a photodetector ([0055]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/J.M./Examiner, Art Unit 1798    

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798